ITEMID: 001-5917
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: STANCZUK v. POLAND
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant, a Polish citizen, was born in 1955. He resides in Szczytno.
The facts of the case submitted by the applicant may be summarised as follows:
From 1984 to 1989 the applicant served as an officer in the secret police, the Security Service (Służba Bezpieczeństwa) of the Ministry of Interior Affairs.
On 31 July 1990 all agents of the former Security Service (funkcjonariusze Służby Bezpieczeństwa) were dismissed from their service by virtue of the Act on State Security Bureau of 6 April 1990 and new selection procedures were established. The Resolution of the Council of Ministers (uchwała Rady Ministrów) of 21 May 1990 provided for special selection procedure for the former agents and created both first and second-instance screening boards for this purpose.
In August 1990 the first-instance screening board in Olsztyn in its opinion about the applicant considered that he did not meet the relevant requirements, including moral standards, and would not be readmitted to the service in the State Security Bureau. Consequently, on 31 July 1990 the applicant was dismissed. He lodged an appeal with the Principal Board, to no avail, as on 10 September 1990 this body upheld the opinion of the first-instance board.
Subsequently, the applicant lodged three appeals with the Supreme Administrative Court against the opinion of the examining board. He submitted that the contested opinion was unjustified and the selection procedure was made without taking his professional skills into consideration. The applicant maintained that the fact that he was religiously indifferent had in fact been the main reason for which he obtained a negative opinion as to his further ability to serve in the State Security Bureau. He further complained that the decisions of the boards did not contain any grounds.
On 5 November 1991 the Supreme Administrative Court rejected the applicant's complaints. The court did not recognise the opinion of the screening board as the administrative decision against which an appeal to that court would lay and, consequently, found the complaints inadmissible.
In reply to the applicant’s complaints, on 15 October 1992 the Ministry of Interior Affairs informed him that the screening boards created under the 1990 Act and Resolution had ceased to work in September 1990 as the process of qualification and re-admission had been completed. Moreover, according to the Resolution of 1990, which did not provide for any possibility to re-open the screening proceedings, the opinions given by them were definitive and not subject to any procedure in which they could be challenged.
By decisions of 5 November 1992 and 8 December 1992 the Supreme Administrative Court rejected the applicant’s further requests to have his service status regularised. The court observed that the applicant had been dismissed from service automatically, i.e. ex lege, under the provisions of the 1990 Act. There was no legal basis under which he could claim that a decision be given to re-admit him to the service. Therefore his requests were inadmissible.
In a letter of 2 September 1997 the Ministry of Internal Affairs, in reply to the applicant’s renewed request to be readmitted to the service, informed him that the 1990 Resolution remained in force and that the opinions given pursuant its provisions were valid. Accordingly, the Minister could not re-admit to the service any persons who in 1990 had obtained negative opinions as to their ability to be readmitted to the service.
On 16 December 1997 the applicant submitted a complaint to the Olsztyn Regional Court, requesting that it be examined by that court. He stated that he had been dismissed from the Security Police by the 1990 decision, given in proceedings which did not meet the requirements of a fair hearing in that they were not adversarial. He contested the outcome of the proceedings in which he was dismissed, invoked Article 6 of the Convention and requested that the court appraise the lawfulness of the decisions given by the first- and second-instance screening boards in 1990.
By a letter of 29 December 1997 the President of the Regional Court informed the applicant that his complaint cannot be examined as he had failed to indicate in what kind of judicial proceedings it could be examined and against whom it was directed. Moreover, the legal provisions invoked by the applicant did not provide for jurisdiction of a civil court in respect of any decisions taken by the screening boards in 1990.
